DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims.  Support for the amendments is found in the original filing.  No new matter is presented.  Amended/new grounds of rejection addressing the amended claims are below set forth.
Additional relevant references are cited in the Conclusion paragraph esp. directed to the composition of claim 1.  Applicant is urged to consider same in submitting claim amendments.  All amendments must find support in the original filing..  
It appears that if applicant over comes the rejections under section 112 without adding new matter, no prior art is currently cited addressing said process claims.
Election/Restrictions
Newly submitted claim 7 appears to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  This claim appears to be an intended use of the product produced by claim 2 or in the alternative, an attempt to claim a method of using said product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is interpreted as an intended use claim.  Any claim of a method of use will be considered withdrawn by virtue of election by original presentation.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as the claims recites:   “in a copper sulfate for 5 to 36 hours, wherein a ratio of the carbonaceous material to the copper sulfate solution is controlled to control CuO”.  No CuO is previously recited as such this limitation lacks antecedent basis.   The applicant is apparently indicating that copper sulfate will add oxygen and copper (CuO) to the carbonaceous material; however, this step has not previously been recited therefore lacking antecedent basis. 
Claim 1 recites “A modified carbon material” …”wherein the modified carbon material comprises the carbonaceous material and a water insoluble modifier combined 

Claim 7 is indefinite and does not further limit the process of making the modified carbonaceous material.  This claim appears to attempt to claim an entirely separate method of using said material or recite an intended use.  For purposes of examination, claim 7 is interpreted as an intended use. 
Claim 8 recites:  wherein the water insoluble modifier is CuO.   No water insoluble modifier is previously recited.  As such this limitation lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation and/or Introduction
The following claim interpretation and introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
Claim 1 is a product by process claim as such it is the product which determines patentability.   As above set forth the claims are rejected as indefinite.  For purposes of examination the claim is interpreted to include a carbon cuprous oxide compound/complex including but not limited to coated or other variations of carbon black and copper oxide.  The process by which the product is made does not appear to further limit the product itself absent evidence of same.  The below cited prior art discloses a carbon black copper oxide which renders obvious the instantly claimed CuO modified carbon black.
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (emphasis added by examiner) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma,
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).(emphasis added by examiner) Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) ).(emphasis added by examiner)  
The intended use recited in the claims does not further limit the claimed product or process as it does not defer any structural or procedural limitations.  if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 
Claims 2-5 and 7-9 are directed to a process. 
Claim Rejections
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
CN104497679B 
Regarding Claim 1:
CN104497679B discloses carbonized carbon (i.e. carbon black – See also p 2 translation last 10 lines for black solids) coated with cuprous oxide (Abstract) Said product is made using copper sulfate (copper and sulfuric acid, copper sulfide, etc. See claim 4 of translation) 
This product is sufficiently similar to that of the instant claims as to render same obvious.  

Response to Arguments
The remarks filed 9/17/2021 in conjunction with the claim amendments filed contemporaneously therewith overcome the previous rejections under section 112; however, new rejections are above set forth addressing the amended claims.
The remarks filed 9/17/2021 in conjunction with the claim amendments filed contemporaneously therewith overcome the previous rejections under section 103 citing to CN102580525A.  
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive as to the rejections above set forth. 
Regarding Claim 1:  
Applicant argues the limitation for carbon black distinguishes the claimed invention from the cited prior art.  As above set forth, the cited reference does 
CN104497679B discloses carbonized carbon (i.e. carbon black – See also p 2 translation last 10 lines for black solids) coated with cuprous oxide (Abstract) Said product is made using copper sulfate (copper and sulfuric acid, copper sulfide, etc. See claim 4 of translation)  This product is sufficiently similar to that of the instant claims as to render same obvious (esp. where the translation shows black carbon)  The translation repeatedly refers to the carbon as black solids (not black carbon) which the examiner maintains meets and/or renders obvious carbon black.  
Claim 1 is directed to a product by process.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (emphasis added by examiner) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). (emphasis added by examiner)  The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).(emphasis added by examiner) Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) ).(emphasis added by examiner)  The examiner maintains that the black carbon of the reference meets and/or renders obvious carbon black of claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  To wit:  applicant 
Applicant argues the particle size of carbon black distinguish the black carbon of  CN104497679B from the instant claims.  Notwithstanding that no particle size is claimed the examiner notes the reference provides for small particles including ground particles to form nanometer particles (P3 translation) .  There is no definition of carbon black in the instant specification so giving the limitation the broadest reasonable interpretation, the carbon black of the cited reference meets the claimed invention.
The article cited in the remarks “Carbon black vs. black carbon…” does not further limit the claimed invention.  Said article acknowledges that many group both carbon black and black carbon together further supporting the examiner’s position that the black carbon of the reference includes carbon black.  The examiner notes the distinction made between the two carbons in the article includes limitations not claimed (i.e. particle morphology, clusters/agglomerates, etc.) and for which no support appears to exist in the original filing. 
No modification of the prior art is suggested rendering applicant’s remarks regarding same moot.
Applicant appears to argue secondary considerations to overcome a rejection under section 103 for obviousness.  This is not persuasive.  First, no actual evidence is presented (no declaration, no data, etc.) The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01(c).     No nexus is established for the secondary consideration argument MPEP 716.01(b)  Applicant argues an intended use of a composition of claim 1 rather than a structural or chemical feature of the claimed treated carbon black/carbide.   The examiner has considered the arguments though not supported by evidence and finds them insufficient to overcome a showing of obviousness esp. where the product is claimed as a product by process as more fully above set forth.   Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (emphasis added by examiner)); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s).  When reading the preamble in the context of the entire claim, the recitation of intended use for reducing  ignition temperature of the carbonaceous material, increasing peak thermal power, etc. is not limiting because the body of the claim describes a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the previous office action as well as this action.  Prior art cited on the IDS will not be duplicated thereon.  
“Dopamine sensor based on a hybrid material composed of cuprous oxide hollow microspheres and carbon black” Microchim Acta (2015) 182:1361-1369 LiNa Wu Yi Liang Tan Li Wang Sheng Nan Sun Zhi Yu Qu Jun Ming Zhang You Jun Fan teaching Cu.sub.2O hollow micropshere carbon black (P1366 C2)
Weimar et al. (US 2015/0183966) disclosing a composition comprising a sulfur impregnated carbon black (See claim 2 reference)  further comprising a copper compound  including CuO (See claim 13-14) 
Batista (US 2017/0318859)  disclosing a smoking article comprising a carbonaceous heat source (Abstract  including carbon black and CuO as an additive to promote combustion [0029][09966][0144][0187]
Zhang-Beglinger et al (US 2013/0228465) discloses carbon black and metal ions mixed and used in electroplating (Abstract)  carbon black is added to a solution of metal salts [0020] which may be co deposited with the carbon black [0021]  The metal ion 
Adsorption of Copper from Copper Sulphate solution on carbon Black Spheron 9 Jour Chem Cos of Pak Vol 12 No 3 P213-215 (1990) discloses adsorption copper from copper sulfate on carbon black (p1 C2) by adding carbon black and copper sulfate solution (0.2 g carbon and 50 ml )copper sulphate for different lengths of time.   The pH is measure before and after adsorption and filtering and titrated (P1 C2) the adsorption of copper varies based on time such as 10 hours (P2 C2 Fig 1 and 2) The pH is 4.1  The reference does not expressly teach the instantly claimed pH or addition of an alkali solution for pH over the claimed time range.  The reference does not expressly teach the carbon black functionalized or otherwise modified to comprise CuO and since the process differs from that of the instant claims it cannot be said that such functionality will necessarily occur.   "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted)
The effect of NOx and CO on the rate of transition metal oxide catalyzed carbon black oxidation An exploratory study Guido Mul, Weidong Zhu Freek Kaptejn Jacob A Moulijn  Applied Catalysts B: Environmental 17 (1998) 205-220 discloses CuO  carbon black oxidation (P205) discusses the oxidation rate of Cu-impregnated carbon black (P208) 
Activated carbon supported CuO nanoparticles: a hybrid material for carbon dioxide adsorption by Cansu Boruban and Emren Nalbant Esenturk  J Nanoprt Res (2018) 20:59 published online 2/28/2018  discloses carbon supported copper (II) oxide on activated carbon  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.